DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because the period after “(2)” (at line 19) should be changed to a comma.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 17 depends from canceled claim 6.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 5, 15-17, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2015/0315694) in view of Poor et al. (US 5,211,820).
Regarding claims 1 and 2, Zhang et al. discloses a pressure vessel (i.e., a retort coating apparatus 20, operable under positive pressure; see FIG. 2-3) comprising:
a reaction chamber as a pressure space (i.e., a compartment 22 defined by a retort chamber 24, functioning as an inert atmosphere enclosure operable under positive pressure, see paragraphs [0021], [0029]) for the initiation and/or facilitating of chemical and/or physical pressure reactions of samples accommodated therein (i.e., for performing a diffusion heat treatment process under positive pressure on alloy components 10; see, e.g., paragraphs [0029], [0031]-[0038]);
a fluid inlet (i.e., a gas inlet 42) with a feed valve (i.e., an inlet valve 44) which is adjustable between an open position, for feeding a fluid into the reaction chamber, and a closed position, for stopping the feed of the fluid;
a fluid outlet (i.e., a gas outlet 52) with a discharge valve (i.e., an outlet valve 54), which is adjustable between an open position, for discharge of the fluid out of the reaction chamber, and a closed position, for stopping the discharge of the fluid out of the reaction chamber; 
a control device (i.e., a control device including a pressure control system 40; see paragraphs [0024]-[0026]) configured to control the feed valve 44 and the discharge valve 54, such that the reaction chamber 22 is flushed via the feed and discharge valves situated in the open position (i.e., “… the coating compartment 22 can be purged with an inert gas, supplied via the gas inlet 42 and optionally exhausted through the gas outlet 52,” see paragraph [0028]; the valves 44 and 54 must be in the open position to enable the disclosed supply of the inert gas via the gas inlet 42 and the exhaust of the inert gas through the gas outlet 52; see also paragraph [0008], wherein “Generally, the gas inlet, the inlet piping, and the inlet valve are configured to control inflow of a gas into the coating compartment, while the gas outlet, the outlet piping, and the outlet valve are configured to control flow of gas out of the coating compartment.”); and at least the discharge valve 54 switches from the open position into the closed position after the flushing operation is complete, wherein the control device is configured to control the feed valve 44 such that, after the switch of the discharge valve 54 into the closed position, the feed valve 44 remains in the open position, such that the reaction chamber 22 is pressurized by means of the fluid fed via the feed valve 44 (i.e., Zhang et al. discloses that after purging/flushing the reaction chamber 22 with inert gas, “Using the pressure control system 40, a positive pressure (i.e., greater than atmospheric pressure of 1.0 bar) is then created within the coating compartment 22 using the inert gas,” at paragraph [0029]; the outlet valve 54 for the gas outlet 52 must be changed to the closed position and the inlet valve 44 for the gas inlet 42 must remain in the open position in order to enable the disclosed creation of a positive pressure in the reaction chamber 22 using the inert gas); and
a discharge line (i.e., outlet piping 56) connected to the fluid outlet 52 and the discharge valve 54 for discharging oxygen from the reaction chamber (i.e., oxygen initially inside the compartment 22 is discharged during the flushing operation, when the compartment 22 is purged with the inert gas supplied through the gas inlet 42, and the gas initially inside the compartment along with the inert gas is exhausted through the gas outlet 52).
Zhang et al. discloses that the reaction chamber 22 is purged/flushed with inert gas in order to prevent oxidation on the samples 10 during the diffusion heat treatment process (see paragraph [0029]).
Zhang et al. (at paragraph [0026]) also discloses that for the control device,
“… memory device(s) may generally be configured to store suitable computer-readable instructions that, when implemented by the processor(s), configure the pressure controller 70 to perform various functions including, but not limited to, monitoring one or more pressure conditions within the coating compartment 22 and the partial pressure of the gaseous reactants.  In addition, the pressure controller 70 may also include various input/output channels for receiving inputs from sensors and/or other measurement devices and for sending control signals to the various components of the pressure control system 40 (e.g., the inlet valves and/or outlet valves).”
Zhang et al., however, fails to disclose that the control device includes an input channel for receiving an input from an oxygen sensor, specifically; wherein the oxygen sensor detects an oxygen content in the reaction chamber 22 and signals whether a predetermined oxygen content is undershot (i.e., indicative of whether the reaction chamber has been sufficiently flushed with the inert gas); and wherein the oxygen sensor for detecting the oxygen content is connected to the discharge line 56 downstream of the discharge valve 54.
Poor et al. discloses an apparatus (i.e., a “Furnace Application”; at column 20, line 65 to column 23, line 38) comprising: a reaction chamber (i.e., an annealing furnace 30; FIG. 1) for processing a material accommodated in the reaction chamber (i.e., for annealing coiled steel strips in a non-oxidizing atmosphere); a fluid inlet with a feed valve (i.e., an inert gas (nitrogen) line with a controlling valve 35 linked to a microprocessor 20; FIG. 1) for feeding a fluid (i.e., inert gas (nitrogen) as a purge gas) into the reaction chamber; a fluid outlet (i.e., via a ceramic tube 163 and an exhaust conduit 185 connected to an exhaust outlet 61, to be connected to an inner cover or base plate of the furnace 30 in a manner similar to that shown in FIG. 9; see column 23, lines 11-15; also, see column 22, lines 13-27) for discharging fluid from the reaction chamber; and, specifically, an oxygen sensor (i.e., an oxygen sensor housing 44 containing a probe; FIG. 9) for detecting an oxygen content in the reaction chamber and for signaling whether a predetermined oxygen content is undershot, i.e., indicative of whether the reaction chamber has been sufficiently flushed with the inert gas (i.e., “Furnace 30 is initially purged by controlling valve 35 with the inert gas (nitrogen) until probe 40 senses a first predetermined electrical signal within an electrical output range typically associated with what the oxygen content in nitrogen would usually be.  This would be somewhere in excess of 25 millivolts and significantly less than 1 volt.  When this signal is reached, purging is discontinued…,” see column 23, lines 15-23; also, FIG. 4; column 22, line 65 to column 23, line 5); wherein the oxygen sensor (i.e., at the oxygen sensor housing 44; see FIG. 9) is located outside of the reaction chamber (i.e., outside of a furnace casing 160) and connected to a discharge line (i.e., at an outside end 165 of a ceramic tube 163) leading from the reaction chamber (i.e., the other end 164 of the ceramic tube 163 is located within the furnace chamber).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide an oxygen sensor for detecting an oxygen content in the reaction chamber of the pressure vessel of Zhang et al. because the oxygen sensor would enable a signal indicative of the oxygen content in the reaction chamber to be sent to the control device, so that the flushing operation by the fluid can be automatically discontinued once a predetermined oxygen content has been undershot, i.e., once the reaction chamber has been sufficiently flushed by the inert gas, as taught by Poor et al.  
In addition, it would have been an obvious matter of design choice for one of ordinary skill in the art before the effective filing date of the claimed invention to connect the oxygen sensor to the discharge line at a location downstream from the discharge valve in the pressure vessel of Zhang et al. because Applicant has not disclosed that connecting the oxygen sensor to the discharge line downstream of the discharge valve provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art would have also expected Applicant’s invention to perform equally well with the oxygen sensor connected to the discharge line upstream of the discharge valve because either the upstream or the downstream location would enable the oxygen content of the fluid that was discharged from the reaction chamber to be determined.  In fact, Applicant’s specification (at page 14, lines 1-4) states, “… the oxygen sensor 33 may be provided downstream of the discharge valve 31.  The oxygen sensor 33 may however also be provided upstream of the discharge valve 31.”
Regarding claim 4, Zhang et al. (see FIG. 2-3) discloses that the feed valve 44 and the discharge valve 54 are provided above the sample 10 accommodated in the pressure vessel.
Regarding claims 5 and 16, Zhang et al. (see FIG. 2-3) discloses a feed line (i.e., inlet piping 46) connected to the feed valve 44 and the fluid inlet 42, which serves for feeding the fluid as a flushing gas into the reaction chamber 22; wherein the feed line 46 opens into the fluid inlet from outside the pressure vessel.
Regarding claim 15, the same comments with respect to Zhang et al. and Poor et al. apply (see rejection of claim 1 above).  Zhang et al. further discloses a method of operating the pressure vessel 20 (see FIG. 2-3) comprising the steps of: flushing the reaction chamber 22 via the fluid inlet 42 and the fluid outlet 52 and the open feed and discharge valves 44 and 54 by means of a fluid (see paragraph [0028]); and closing at least the discharge valve 54 after the step of flushing the reaction chamber 22 has been completed (i.e., the outlet valve 54 must be closed to enable the disclosed positive pressure to then be created within the compartment 22 using the inert gas; see paragraph [0029]).  The method steps of detecting the oxygen content in the reaction chamber 22 with the oxygen sensor, and closing at least the discharge valve 54 as soon as the detected oxygen content undershoots a predetermined oxygen content, naturally follow from the combined teachings of Zhang et al. and Poor et al.
Regarding claim 17, Zhang et al. (see FIG. 2-3) discloses that the discharge line 56 opens into the fluid outlet from outside the pressure vessel.
Regarding claims 19 and 21, Zhang et al. discloses that the fluid comprises an inert flushing gas to prevent oxidation of the samples 10 in the reaction chamber (i.e., an inert gas is supplied by the gas inlet 42 and used for purging the compartment 22, see paragraph [0028]).
Regarding claims 20, 22, and 23, Zhang et al. does not disclose that the fluid comprises: a reductive gas, argon and/or hydrogen, or 5 vol. % hydrogen. 
However, Poor et al. (see column 22, line 35 to column 23, line 38) discloses an inert gas for purging oxygen from a furnace used for annealing coiled steel strips under a non-oxidative atmosphere, wherein the inert gas typically comprises nitrogen or other inert gases such as argon.  Poor et al. further discloses a reductive gas such as hydrogen can be supplied as a “scavenger gas” to react with the oxygen.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide a fluid comprising a reductive gas or argon and/or hydrogen for the inert flushing gas in the modified method of Zhang et al. because such fluids would have been suitable for purging/removing oxygen from reaction chamber to establish a non-oxidative atmosphere within the reaction chamber and thereby prevent oxidation of the samples during a heat treatment operation, as taught by Poor et al.
	While Poor et al. does not specifically disclose that the inert gas comprises “5 vol. %” of hydrogen, the specific percent volume of hydrogen is not considered to confer patentability to the claim because the precise percent volume of hydrogen would have been considered a result effective variable by one of ordinary skill in the art.  Accordingly, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to routinely optimize the volume percent of hydrogen being supplied to the reaction chamber in the modified method of Zhang et al. in order to sufficiently “scavenge” oxygen in the reaction chamber and reduce the amount of oxygen in the reaction chamber to the desired level, and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2015/0315694) in view of Poor et al. (US 5,211,820), as applied to claim 1 above, and further in view of Lautenschläger (US 2011/0226608).
The combination of Zhang et al. and Poor et al. fails to disclose a check valve configured to stop the feed of the fluid via the feed valve into the reaction chamber as soon as a particular pressure is reached in the reaction chamber.
Lautenschläger discloses a pressure vessel (FIG. 10; para. [0114]-[0117]) comprising a reaction chamber 2 as a pressure space for the initiation and/or facilitation of chemical and/or physical pressure reactions of samples P accommodated in the reaction chamber; a fluid inlet FE and a valve (i.e., a valve of the gas cylinder 205) for feeding a fluid into the reaction chamber (i.e., an inert gas from the gas cylinder 205, for purging the reaction chamber); and a fluid outlet FA with a valve 209 for discharging the fluid out of the reaction chamber.  Specifically Lautenschläger discloses that the pressure vessel further comprises a check valve (i.e., one or more non-return valves 202,203; see paragraph [0120]) configured to stop the feed of the fluid into the reaction chamber 2 as soon as a particular pressure is reached in the reaction chamber (i.e., the flow of inert gas from the cylinder 205 to the reaction chamber 2 stops once the pressure in the reaction chamber 2 rises above the gas feed pressure; see paragraph [0121]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to further provide a check valve configured to stop the feed of the fluid via the feed valve into the reaction chamber as soon as a particular pressure is reached in the reaction chamber in the modified pressure vessel of Zhang et al. because the check valve would prevent the passage of gaseous or other reaction products into a feed line of the fluid, at least as far as the check valve, once the pressure within the reaction chamber rises above the pressure at which the fluid is fed to the reaction chamber, as taught by Lautenschläger (see paragraph [0121]).
Response to Arguments
Applicant's arguments filed on August 18, 2022 have been carefully considered.  
Applicant (at page 6, second to last paragraph, to page 7, second paragraph) argues,
“As described in the original description of the present patent application on page 3, lines 18-21, the position of the oxygen sensor downstream of the discharge valve in fact provides an advantage, namely an easy fluidic connection of the oxygen sensor to the reaction chamber from outside the pressure vessel and an easy installation and exchangeability of the oxygen sensor.
The description on page 14, lines 3-4 (presumably rather page 15, lines 3-4), which Examiner cites with respect to the allegedly absent advantage of the oxygen sensor now claimed in amended independent claim 1 (see Office Action, page 12, first paragraph, last four lines), only relates to the position of the oxygen sensor to detect the oxygen content in the reaction chamber (see description, page 14, lines 28 and 29). In other words, Applicants found that the oxygen sensor can detect the oxygen content in the reaction chamber at a position downstream of the discharge valve and at a position upstream of the discharge valve, respectively, equally well, whereas the position downstream of the discharge valve provides a further advantage, namely the advantage of an easy fluidic connection and of an easy installation and exchangeability of the oxygen sensor (see page 14, line 30 to page 14, line 3), as also stated above.
Therefore, the advantage of the oxygen sensor now claimed in amended independent claim 1 is that the oxygen sensor a) can detect the oxygen content in the reaction chamber in a reliable manner and, at the same time, b) provides an easy fluidic connection of the oxygen sensor from outside the pressure vessel and an easy installation and exchangeability.”
The Office respectfully disagrees.  
The relevant portions of Applicant’s specification are reproduced below.
At page 3, lines 18-21 (with emphasis added):  
“The oxygen sensor for detecting the oxygen content may be connected to discharge line downstream of the discharge valve.  The oxygen sensor can thus be easily fluidically connected to the reaction chamber from outside the pressure vessel, which consequently benefits easy installation and exchangeability of the oxygen sensor.”
	At page 14, line 28, to page 15, line 4 (with emphasis added): 
“The pressure vessel 1 furthermore has an oxygen sensor 33 for detecting an oxygen content in the reaction chamber 2. If the discharge line 32 is present, then the oxygen sensor 33 is fluidically connected to the discharge line 32. In the exemplary embodiment illustrated in Figure 1, the oxygen sensor 33 is provided outside the reaction chamber 2 and/or the pressure vessel 1 in order to be easily accessible, for example for the purposes of installation and/or servicing. It can furthermore be seen that the oxygen sensor 33 may be provided downstream of the discharge valve 31. The oxygen sensor 33 may however also be provided upstream of the discharge valve 31.”
One of ordinary skill in the art would have interpreted these passages as teaching that an “easy fluidic connection of the oxygen sensor” is achieved by fluidly connecting the oxygen sensor to the discharge line outside the reaction chamber/pressure vessel.  The specification does not state an advantage to fluidly connecting the oxygen sensor to the discharge line at a location downstream of the discharge valve relative to a location upstream of the discharge valve; what matters is that the oxygen sensor is fluidly connected to the discharge line outside of the reaction chamber/pressure vessel.  In fact, Applicant states that a fluidic connection of the oxygen sensor to the discharge line at either location, downstream or upstream of the discharge valve, was suitable.  Referring to Applicant’s FIG. 1, it can be seen that an oxygen sensor 33 fluidly connected to the discharge line 32 on the outside of the reaction chamber 2, at a location downstream of the discharge valve 31 (as shown) or a location upstream of the discharge valve 31 (as described in the specification) would be equally accessible to a user.
Applicant (at page 7, last paragraph, to page 8, first paragraph) further argues,
“… the ordinary skilled person cannot derive from Poor et al. a teaching that would guide the ordinary skilled person to provide an oxygen sensor downstream of a discharge valve, as now claimed in amended independent claim 1, in order to reliably detect an oxygen content in the reaction chamber and, at the same time, to improve a fluidic connection as well as an installation and exchangeability. On the contrary, Poor et al. teaches in column 23, lines 11-15 that the oxygen sensor housing 44 is to be connected with its probe to the inner cover or even the baseplate of annealing furnace 30, which means that oxygen sensor housing 44 must be arranged very close to the furnace 30 and in any case upstream of an air pump. The latter is, according to column 22, lines 16-18 of Poor et al., applied to an exhaust conduit 185 connected to an exhaust outlet 61 of the housing 44 to cause the furnace atmosphere to travel into the inlet of the housing 44 (see also Fig. 9), which means that the oxygen sensor housing 44 must be upstream of said air pump.
Therefore, the ordinary skilled person coming from Zhang et al. would provide the oxygen sensor housing 44 of Poor et al. very close to the coating compartment 22 and in any case upstream of the outlet valve 54. Accordingly, a combination of Zhang et al. with Poor et al. guides the skilled person away from an oxygen sensor that is connected to a discharge line downstream of a discharge valve, as claimed…” (with emphasis added).
To summarize, Applicant argues that Poor et al. teaches away from connecting an oxygen sensor to the discharge line at a location downstream of the discharge valve in the pressure vessel of Zhang et al. because Poor et al. requires the oxygen sensor housing to be “arranged very close to the furnace”.
The Office respectfully disagrees.
As shown in FIG. 9 of Poor et al., an oxygen sensor housing 44 is provided at an outside end 165 of a ceramic tube 163, which has its opposite end 164 disposed within a furnace chamber for receiving gas from the furnace chamber.  The ceramic tube 163 is disclosed as having “some predetermined tube length” (see column 21, lines 28-35).  Importantly, a temperature drop of the gas from the furnace chamber occurs within the ceramic tube 163, so that the temperature of the gas is sufficiently cooled before it reaches the oxygen sensor housing 44 (see column 21, lines 47-50).  In this particular embodiment, the temperature drop is provided by active cooling using a water jacket 172 which surrounds the ceramic tube 163.
With respect to FIG. 1, Poor et al. further discloses that, “Oxygen sensor housing 44 is positioned at a distance remote from main conduit 26 such that the temperature of the endothermic gas in tap conduit 40 will naturally decrease through indirect heat transfer vis-à-vis tap conduit 40 with air at ambient temperature…. The length of tap conduit 40 is predetermined so as to produce this temperature drop.” (see column 10, lines 29-39).  
Poor et al. discloses that the temperature drop is important because the furnace gas should be received in the oxygen sensor housing 44 at a temperature below that which the gas is to be raised by its heater 68 (see FIG. 2; column 13, lines 55-63).  This way, the ambient air temperature can approximate the sensed gas temperature, and there is no temperature variation at the contacts of the oxygen sensor to distort the oxygen sensing probe readings (see column 14, lines 21-52). 
Therefore, the Office disagrees with Applicant’s assertion that Poor et al. requires the oxygen sensor housing to be “arranged very close to the furnace”.  In contrast, it appears that Poor et al. teaches that the oxygen sensor housing should not be arranged very close to the furnace, since a temperature drop of the gas within the discharge line is necessary (e.g., as produced by a water jacket or by naturally cooling a sufficient length of conduit using ambient air) to ensure that no temperature variation occurs at the contacts of the oxygen sensor, which distorts the oxygen sensing probe readings.  Accordingly, Poor et al. would not each away from connecting the oxygen sensor to the discharge line at a location downstream from the discharge valve in the pressure vessel of Zhang et al.
Lastly, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Allowable Subject Matter
Claims 14 and 18 are allowable for the same reasons set forth in a prior Office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
* * *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449. The examiner can normally be reached Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774